    19-10096-mg       Doc 6       Filed 01/10/19 Entered 01/10/19 13:01:42                      Main Document
                                               Pg 1 of 14



BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
(212) 885-5000
Ira L. Herman
Philip M. Guffy

Attorneys for Yuri Vladimirovich Rozhkov
in his Capacity as Trustee and Foreign
Representative for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

         LARISA MARKUS,                                               Chapter 15

                                                                      Case No. 19-10096 ( )
                       Debtor in a Foreign Proceeding.
---------------------------------------------------------------x

                  DECLARATION OF YURI VLADIMIROVICH
               ROZHKOV PURSUANT TO 11 U.S.C. § 1515 AND IN
         SUPPORT OF VERIFIED PETITION, AND RECOGNITION HEARING

         I, Yuri Vladimirovich Rozhkov, pursuant to 28 U.S.C. § 1746, hereby declare under

penalty of perjury as follows:

         1.       I am over the age of 18 and, if called upon, could testify to all matters set forth

in this statement.

         2.       I am the court appointed trustee and financial administrator for Ms. Larisa

Markus (the “Debtor” or “Ms. Markus”) in connection with her pending insolvency proceeding

(the “Russian Insolvency Proceeding”) under the Russian Federation Federal Law No 127-FZ

“On Insolvency (Bankruptcy)” (the “Russian Bankruptcy Law”).1


1
  Although my native language is Russian, I am fluent in English, and have elected to execute and submit the
documents in this case in English. Additionally, prior to the execution of this Declaration and all other documents
in connection with this chapter 15 case, I was provided copies of all documents in both English and Russian.
    19-10096-mg     Doc 6     Filed 01/10/19 Entered 01/10/19 13:01:42               Main Document
                                           Pg 2 of 14



        3.      On April 19, 2016, Bank VTB 24, a creditor of Ms. Markus, filed an application

for the commencement of a personal bankruptcy proceeding against Ms. Markus under the

Russian Bankruptcy Law. The application for commencement was granted on April 22, 2016,

by the Moscow Arbitrazh Court. On October 18, 2016, the Moscow Arbitrazh Court entered

an order granting the application of Bank VTB 24, initiating a debt restructuring procedure in

respect of Ms. Markus and appointing me as Ms. Markus’ financial administrator (the

“Commencement Order”). A copy of the Commencement Order is attached to the Declaration

of Sergey Sokolov in Support of Verified Petition and Recognition Hearing (the “Russian

Counsel Declaration”) as Exhibit F.

        4.      On May 25, 2017, the Moscow Arbitrazh Court determined that there was no

evidence that Ms. Markus was eligible for restructuring of debts and that there was evidence

that Ms. Markus is bankrupt and initiated a procedure to liquidate her property. By the same

judgment the Moscow Arbitrazh Court appointed me as Ms. Markus’ financial administrator

to preside over the liquidation (the “Liquidation Order”). A copy of the Liquidation Order is

attached to the Russian Counsel Declaration as Exhibit G.

        5.      The Moscow Arbitrazh Court issued a notice to creditors establishing August

3, 2017, as the bar date for creditors to file claims against Ms. Markus. The notice of the claims

bar date was published in the newspaper “Kommersant” and the Unified Federal Register of

Bankruptcy Data.2

        6.      On November 16, 2016, the Deposit Insurance Agency, as bankruptcy trustee

of Vneshprombank, submitted a claim against the Debtor for recovery of debts under certain



2
  The Unified Federal Register of Bankruptcy Data is the primary means for providing notices regarding
bankruptcy cases in Russia. The Unified Federal Register of Bankruptcy Data can be found at:
http://www.bankrot.fedresurs.ru/.



                                                 -2-
 19-10096-mg      Doc 6    Filed 01/10/19 Entered 01/10/19 13:01:42            Main Document
                                        Pg 3 of 14



credit agreements in the amount of RUB 1,010,846,992.4 (approximately $15.2 million). The

Moscow Arbitrazh Court approved the bank’s claim and included it into register of creditors’

claims on March 28, 2017. See Moscow Arbitrazh Court’s Ruling attached to the Russian

Counsel Declaration as Exhibit H.

       7.     On July 26, 2017, the Deposit Insurance Agency, as bankruptcy trustee of

Vneshprombank, submitted a claim against the Debtor for damages inflicted on

Vneshprombank as a result of the crimes committed in her capacity as president of the bank in

the amount of RUB 113,526,038,454.79 (approximately $1.7 billion). The Moscow Arbitrazh

Court rejected the claim by the ruling dated October 17, 2017. On December 29, 2017, the

Ninth Appeal Court reversed the ruling of the lower court, approved Vneshprombank’s

application, and included its claim in the amount of RUB 113,526,038,454.79 ($1.7 billion)

into the register of Ms. Markus’ creditors. See Ninth Appeal Court Ruling, attached to the

Russian Counsel Declaration as Exhibit I.

       8.     At this time, there are two creditors in the register of creditors of Ms. Markus;

(a) Vneshprombank having a claim of approximately $1.715 billion, representing 99.73% of

votes, and (b) Bank VTB (PJSC) with a secured claim of approximately $4.6 million,

representing 0.27% of votes.

       9.     The term of the Russian Insolvency Proceeding has been extended through May

16, 2019 (and may be further extended).

       10.    On December 18, 2018, the Deposit Insurance Agency, as bankruptcy trustee

of Vneshprombank, submitted a claim in Vneshprombank’s bankruptcy proceedings against

Ms. Markus and other former officers of Vneshprombank seeking damages of RUB

218,989,872,000 (approximately $3,155,000,000) based on their actions as persons controlling




                                             -3-
    19-10096-mg       Doc 6      Filed 01/10/19 Entered 01/10/19 13:01:42                    Main Document
                                              Pg 4 of 14



Vneshprombank. On December 24, 2018, the Moscow Arbitrazh Court accepted this claim

for consideration and scheduled a hearing for April 10, 2019.

        11.      Under the Commencement Order, the Liquidation Order, and the Russian

Bankruptcy Law, I am responsible for timely verifying creditors’ claims filed against Ms.

Markus, managing her estate, tracing and challenging transactions that did not benefit the

estate, and pursuing actions against persons or entities that contributed to Ms. Markus’

insolvency.

        12.      Accordingly, based on the advice of counsel, it is my understanding that I am

authorized to act as the “foreign representative” of Ms. Markus in her chapter 15 case.

                  RECOGNITION AS A FOREIGN MAIN PROCEEDING

        13.      It is my belief that the Russian Insolvency Proceeding is currently the only

insolvency proceeding with respect to Ms. Markus.3 At this time, I do not intend to commence

any additional foreign insolvency proceedings on behalf of Ms. Markus. To my knowledge, I

am not aware of any creditors intending to commence any other foreign insolvency proceedings

against Ms. Markus or that Ms. Markus intends to commence another foreign insolvency

proceeding. This statement is made in satisfaction of the requirements of section 1515(c) of title

11 of the United States Code (the “Bankruptcy Code”), and will be timely supplemented if

additional foreign ancillary proceedings are commenced.

        14.      I believe that the Russian Insolvency Proceeding is a “foreign main proceeding”

as I have been advised that term is defined in sections 101(23) and 1502(4) of the Bankruptcy

Code because, among other things, Ms. Markus’ “habitual residence” is in Russia. Ms. Markus



3
  While there were other judicial proceedings in Russia involving Ms. Markus, including a criminal proceeding
(that resulted in her conviction for eight years and six months imprisonment in 2017), I am advised that these
proceedings are not “foreign proceedings” as such term is defined under section 101(23) of the Bankruptcy Code.



                                                     -4-
    19-10096-mg     Doc 6     Filed 01/10/19 Entered 01/10/19 13:01:42               Main Document
                                           Pg 5 of 14



is a Russian citizen, with a Russian passport, she owns property in Russia and her last known

registered address is in Moscow, Russia. Russia is therefore presumed to be the center of main

interests of Ms. Markus under section 1516(c) of the Bankruptcy Code.

        15.     I believe that Ms. Markus is eligible to be a “debtor” under section 109 of the

Bankruptcy Code, because, among other things, Ms. Markus owns property located in the State

of New York.

        16.     First, Ms. Markus is the sole shareholder of First Integrated Construction, Inc.

(“FIC”), a New York corporation formed on March 10, 2004.4

        17.     Second, Blank Rome LLP, as my counsel, holds an unapplied retainer that I

transferred to Blank Rome LLP for the benefit of Ms. Markus’ estate, in a bank account in New

York City. Any unused portion of the retainer belongs to, and will be turned over to, the estate.

The unapplied retainer constitutes property of Ms. Markus’ estate.

        18.     Third, upon information and belief, Ms. Markus has an interest in the LM

Companies (as defined below), to which she transferred real estate in this district.

        19.     Accordingly, it is my understanding based on the advice of counsel that Ms.

Markus is eligible to be a debtor under section 109 of Bankruptcy Code and that venue is proper

in the Southern District of New York under applicable law.

        20.     As the financial administrator and foreign representative of Ms. Markus, I have

directed my United States counsel, including Blank Rome LLP to: (i) commence this chapter 15


4
 This information appears in the MOTION OF LM REALTY 31B, LLC; LM REALTY 27D, LLC; LM REALTY
24C, LLC; LM REALTY 23H, LLC; LM REALTY 20A, LLC; LM REALTY 18 WEST, LLC; LM REALTY 10C,
LLC; LM PROPERTY MANAGEMENT LLC; THE LARISA MARKUS REVOCABLE TRUST; PROTAX
SERVICES INC.; PROTAX SERVICES CONSULTING, INC.; ILYA BYKOV; FIRST INTEGRATED
CONSTRUCTION, INC.; AND INNOVATIVE CONSTRUCTION GROUP, INC. FOR ENTRY OF AN ORDER
PURSUANT TO RULE 9016 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE QUASHING THE
SUBPOENAS ISSUED BY THE FOREIGN REPRESENTATIVE filed on September 28, 2017, in case No. 16-
13534 (MKV) at Dkt. No. 37. The motion was later amended, and the relevant paragraph was deleted. The
original motion is attached to the Russian Counsel Declaration as Exhibit L.



                                                -5-
 19-10096-mg       Doc 6     Filed 01/10/19 Entered 01/10/19 13:01:42              Main Document
                                          Pg 6 of 14



case for Ms. Markus; (ii) seek relief to prohibit parties from continuing, commencing or initiating

litigation against Ms. Markus, (iii) seek discovery concerning Ms. Markus’ assets which might

be located in the United States; and (iv) seek such additional assistance as we may request from

time to time to facilitate the Russian Insolvency Proceeding and the orderly administration of

Ms. Markus’ affairs, including, without limitation, implementing and/or effectuating the

Commencement Order and Liquidation Order.

 ALTERNATIVELY, RECOGNITION AS A FOREIGN NON-MAIN PROCEEDING

       21.     Alternatively, if the Russian Insolvency Proceeding does not qualify as a

foreign main proceeding – which it should – I seek recognition as a foreign non-main

proceeding.

       22.     It is my understanding based on the advice of counsel that a foreign non-main

proceeding is a “foreign proceeding, other than a foreign main proceeding, pending in a country

where the debtor has an establishment. 11 U.S.C. §1502(5).

       23.     Additionally, it is my understanding based on the advice of counsel that an

“establishment” is defined as “any place of operations where the debtor carries out a non-

transitory economic activity.” 11 U.S.C. § 1502(2). In the context of an individual debtor, the

term “establishment” has been interpreted as a place where a person maintains a residence or

place of employment. Lavie v. Ran (In re Ran), 607 F.3d 1017, 1027 (5th Cir. 2010) (holding

that a secondary residence or place of employment could be an “establishment”). This is purely

a factual determination. Id. at 1026.

       24.     At all times relevant, it is my understanding that Ms. Markus has had an

“establishment” in Russia within the meaning of section 1502.




                                               -6-
    19-10096-mg         Doc 6   Filed 01/10/19 Entered 01/10/19 13:01:42          Main Document
                                             Pg 7 of 14



           25.      First, at the time of commencement of the Russian Insolvency Proceeding, Ms.

Markus owned property in Russia and owned shares in various Russian companies. Her

current residence (in prison) is in Moscow, Russia.

           26.      Second, Ms. Markus’ bankruptcy and criminal cases are pending in Russia.

           27.      Accordingly, the evidence establishes that, at all relevant times, Ms. Markus

was carrying out non-transitory economic activity in Russia, and the Verified Petition qualifies

for recognition as a foreign non-main proceeding.

                    THE NEED FOR DISCOVERY IN THE UNITED STATES

           28.      Ms. Markus was the founder and a shareholder of Vneshprombank, previously

one of the largest Russian banks. She served as president of Vneshprombank from September

29, 1995 to July 19, 2016. As more fully set forth below, a Russian court determined that

starting not later than May 2009, Ms. Markus, together with her accomplices, perpetrated a

large-scale fraud by embezzling funds from Vneshprombank. Currently, Vneshprombank is

the subject of its own bankruptcy proceeding under the Russian Bankruptcy Law. On February

15, 2017 this Court granted the petition of the Vneshprombank’s trustee to recognize

Vneshprombank’s Russian bankruptcy proceeding as a foreign main proceeding. See Case No.

16-13534-mkv, at Dkt. No. 24.

           29.      Upon information and belief, between 2004 and 2015, Ms. Markus formed at

least ten companies in New York: LM Property Management, LLC, LM Realty 24C, LLC,

LM Realty 27D, LLC, LM Realty 31B, LLC, LM Realty 20A, LLC, LM Realty 23H, LLC,

LM Realty 18 WEST, LLC, LM Realty 10C, LLC, FIC and Innovative Construction Group,

Inc (“ICG”) (collectively, the “LM Companies”)5.


5
    See note 4 supra.



                                                 -7-
 19-10096-mg     Doc 6    Filed 01/10/19 Entered 01/10/19 13:01:42        Main Document
                                       Pg 8 of 14



       30.    Between 2008 and 2015, Ms. Markus used over $10 million to purchase eight

(8) apartments in Manhattan either in her own name or in the name of the LM Companies, as

follows:

 No. Apartment         Initial Purchase/       Purchaser/Transferee   Amount
                       Subsequent
                       Transfer Date
 1     Apartment       June 26, 2008           Ms. Markus             $2,342,178
       31B, 10 West    August 31, 2010         LM Realty 31B, LLC     No known consideration
       End Avenue,
       New York,
       NY
 2     Apartment       October 30, 2008        Ms. Markus             $ 3,029,293
       31C, 10 West    August 31, 2010         LM Property            No known consideration
       End Avenue,                             Management, LLC
       New York,
       NY
 3     Apartment       May 27, 2009            Ms. Markus             $1,350,000
       27D, 10 West    August 31, 2010         LM Realty 27D, LLC     No known consideration
       End Avenue,
                       October 14, 2015        Sumauma Properties,    $2,200,000
       New York,
                       (SOLD)                  LLC
       NY
 4     Apartment       April 21, 2011          LM Realty 24C, LLC     $474,102
       24C, 40 Broad
       Street, New
       York, NY
 5     Apartment       April 21, 2011          LM Realty 20A, LLC     $781,253
       20A, 40 Broad   January 9, 2019
       Street, New     (sheriff sale held)
       York, NY
 6     Apartment       April 21, 2011          LM Realty 23H, LLC     $1,134,187
       23H, 40 Broad
       Street, New
       York, NY
 7     Apartment       November 29, 2012       LM Realty 18 WEST,     $2,165,000
       26A, 18 West    May 31, 2016            LLC                    $2,575,000
       48th Street,    (SOLD)                  Reuben Mordechay
       New York,
       NY
 8                     December 4, 2015        LM Realty 10C, LLC     $5,095,250




                                             -8-
    19-10096-mg         Doc 6   Filed 01/10/19 Entered 01/10/19 13:01:42          Main Document
                                             Pg 9 of 14



    No. Apartment            Initial Purchase/     Purchaser/Transferee      Amount
                             Subsequent
                             Transfer Date
           Apartment
           10C, 50
           Riverside
           Boulevard,
           New York,
           NY

           31.      Two apartments (27D at 10 West End Avenue and 26A at 18 West 48th Street)

were sold in 2015 and 2016, respectively.

           32.      All the apartments initially purchased in Ms. Markus’s name have been

transferred to the LM Companies.

           33.      Upon information and belief, Ms. Markus retains an interest in the

eponymously named LM Companies6.

           34.      In December 2015, Ms. Markus was arrested on charges of committing large-

scale fraud as president of Vneshprombank. Under Russian law, large-scale fraud is the

stealing of another person’s property or the acquisition of the right to another person’s property

in an amount exceeding RUB 1,000,000 (approximately $14,400) by fraud or breach of trust.

           35.      On May 12, 2017, after trial, Ms. Markus was convicted of large-scale fraud

under Russian law. See Criminal Conviction, attached to the Russian Counsel Declaration as

Exhibit D. Thereafter, Ms. Markus appealed the conviction. On August 15, 2017, the Judicial

Division for Criminal Cases of the Moscow City Court partly amended the lower court ruling

and ultimately sentenced Ms. Markus to eight years and six months of imprisonment. See

Appeal Decision, attached to the Russian Counsel Declaration as Exhibit E. Currently, Ms.




6
    See note 4 supra.



                                                 -9-
 19-10096-mg      Doc 6     Filed 01/10/19 Entered 01/10/19 13:01:42           Main Document
                                         Pg 10 of 14



Markus is incarcerated at the Federal State-Funded Institution Detention Centre No. 6 of the

Moscow Department of the Federal Penal Service of Russia, at ul. Shosseynaya 92, Moscow.

See Letter from Investigator of Special Cases of the Second Division of the Organized Crime

Investigation Department, attached to the Russian Counsel Declaration as Exhibit C.

 NEW YORK ACTIONS AFFECTING THE DEBTOR OR PROPERTY IN WHICH
              THE DEBTOR MAY HAVE AN INTEREST

       A.      40 Broad Street Portfolio Foreclosure Actions

       36.     On November 2, 2017, 40 Broad Street Portfolio, LLC (“40 Broad Street

Portfolio”) commenced three foreclosure actions in the Supreme Court of the State of New

York against three apartments owned by the LM Companies: LM Realty 20A, LLC, LM

Realty 23H, LLC and LM Realty 24C, LLC. See 40 Broad Street Portfolio, LLC v. LM Realty

20A, LLC et al., Case No 850252/2017; 40 Broad Street Portfolio, LLC v. LM Realty 23H,

LLC et al., Case No 850253/201; 40 Broad Street Portfolio, LLC v. LM Realty 24C, LLC et

al., Case No 850254/2017.

       37.     In its complaint, among other things, 40 Broad Street Portfolio alleges that it

provided loans to the LM Companies of $500,000 for each apartment subject to the foreclosure

action, secured by a separate mortgage on each such apartment – (units 20A, 23H and 24C in

40 Broad Street, New York, NY 10004). The said LM Companies allegedly failed to timely

repay the mortgages.

       38.     On October 26, 2018, the Court entered a Judgment of Foreclosure adjudging

and ordering the sale of Unit 20A at public auction, with the proceeds of such sale to be used

to repay the debt owed. The auction is scheduled for January 9, 2019, in New York City. See

Notice, attached as Exhibit J to the Russian Counsel Declaration.




                                            -10-
 19-10096-mg       Doc 6    Filed 01/10/19 Entered 01/10/19 13:01:42             Main Document
                                         Pg 11 of 14



        39.    The actions against LM Realty 23H, LLC and LM Realty 24C, LLC are pending

in the Supreme Court of the State of New York.

        40.    Upon information and belief, LM Realty 20A, LM Realty 23H, and LM Realty

24C intentionally defaulted on 40 Broach Street Portfolio’s mortgages to divert rental income

to persons associated with Ms. Markus.

        41.    Upon information and belief, 40 Broad Street Portfolio is associated with Ms.

Markus and the foreclosures are a collusive attempt to sell the properties in question and divert

the proceeds of such sales to persons associated with Ms. Markus. Moreover, unlike the HSBC

Action described below, no attorney entered an appearance to defend the LM Companies.

        B.     10WEA Foreclosure Action

        42.    On June 4, 2018, 10WEA Realty, LLC (“10WEA Realty”) commenced a

foreclosure action in the Supreme Court of the State of New York against LM Realty 10C,

LLC – owner of Unit 10C in 50 Riverside Boulevard, New York, NY 10069. See 10WEA

Realty, LLC v. LM Realty 10C, LLC et al., Case No 850159/2018.

        43.    10WEA Realty allegedly provided loans to LM Realty 10C, LLC of $3,000,000

secured by a mortgage on Unit 10C. LM Realty 10C, LLC allegedly failed to timely repay the

loan.

        44.    Upon information and belief, LM Realty 10C, LLC intentionally defaulted on

the 10WEA Realty mortgage to divert rental income to persons associated with Ms. Markus.

        45.    Upon information and belief, 10WEA Realty is associated with Ms. Markus

and the 10 WEA Action is a collusive attempt to sell the property and divert the proceeds to

persons associated with Ms. Markus. Moreover, unlike the HSBC Action described below, no

attorney entered an appearance to defend the LM Companies.




                                              -11-
 19-10096-mg      Doc 6    Filed 01/10/19 Entered 01/10/19 13:01:42           Main Document
                                        Pg 12 of 14



       C.     HSBC Foreclosure Action

       46     On November 19, 2018 HSBC Bank USA, N.A. (“HSBC”) commenced an

action in the Supreme Court of the State of New York against LM Realty 31B, LLC – owner

of Unit 31B in 10 West End Avenue, New York, NY 10023. See HSBC Bank USA, N.A. v. LM

Realty 31B, LLC et al., Case No 850323/2018 (the “ HSBC Action”).

       47     HSBC provided loans to Ms. Markus and then to LM Realty 31B, LLC in the

aggregate amount of $884,000, secured by a mortgage on the apartment (the “HSBC

Mortgage”). The borrowers allegedly failed to make payments since August 2017.

       48     Upon information and belief, LM Realty 31B, LLC intentionally defaulted on

the HSBC Mortgage to divert rental income to persons associated with Ms. Markus.

       49     Daniel Singer, who represents the LM Companies in the VPB Chapter 15

proceeding, represents LM Realty 31B, LLC in the HSBC Action.

       D.     BG Atlantic, Inc. Action

       50     On November 9, 2016, BG Atlantic, Inc. commenced an action against Ms.

Markus in the Supreme Court of the State of New York County of New York for recovery of

damages for a breach of contract. See BG ATLANTIC, INC. v. Larisa Markus, Case No

655892/2016 (“BG Action”). As alleged in the complaint, “[i]n consideration for the oral

agreements between [Ms. Markus] and her debtors which were assigned to plaintiff, [Ms.

Markus] agreed to pay the full outstanding debt” and failed to timely pay such amounts.

       51     The parties in the BG Action reached a settlement, but Ms. Markus allegedly

defaulted. On January 9, 2017, the court entered a $4.7 million judgment against Ms. Markus

in favor of BG Atlantic, Inc. The judgment is attached to the Russian Counsel Declaration as

Exhibit K.




                                            -12-
 19-10096-mg       Doc 6     Filed 01/10/19 Entered 01/10/19 13:01:42         Main Document
                                          Pg 13 of 14



       52      Upon information and belief, the BG Action is collusive and designed to create

the appearance that an unrelated third party has a judgment against Ms. Markus, while at all

times relevant, BG Atlantic, Inc. has secretly been associated with Ms. Markus. The complaint

in the BG Action fails to allege any reasonable basis explaining why Ms. Markus would have

assumed liability for another person, or the nature of such liability.


                       [Remainder of this page intentionally left blank.]




                                              -13-
19-10096-mg   Doc 6   Filed 01/10/19 Entered 01/10/19 13:01:42   Main Document
                                   Pg 14 of 14
